 



 

Exhibit 10.23

 

Ref: 75012008283015(2011)

 

SPD BANK

 

Factoring Agreement

 

SHANGHAI PUDONG DEVELOPMENT BANK

 

 

 

 

Factoring Agreement is made by and between Dalian Tongfa New Material
Development Co., Ltd. (as "Client") and Shanghai Pudong Development Bank Dalian
Branch (as "Factoring Bank").

 

Whereas:

 

a. Client and Buyer (defined as follow) have signed or will sign the Purchasing
Contract and/or Service Contract (collectively as "Transaction Contract" ),
according to which (a) Client provides goods or services to Buyer and thus has
incurred or will incur the receivables due from Buyer under such Transaction
Contract, (b) Client agrees to transfer the receivables thereunder to Factoring
Bank as defined, and (c) Factoring Bank agrees to receives the receivables as
per the Factoring Agreement.

 

b. Client and Buyer confirm the Factoring Agreement is the financing document
subordinated to Credit Line Agreement, and referred as BC2011080200000526. Each
and every term specified herein are incorporated into and as part of the Credit
Line Agreement , provided that the Factoring Agreement enters into full force.

 

Two parties hereto agree on the receivable transaction as follow:

 

Article I Definition

 

1. Unless otherwise specified, the terms are defined and interpreted as below:

 

(1) Buyer means the buyer listed under the Application of Rights to Receivable
Transaction furnished by Client.

 

(2) Transaction Agreement means the Purchasing Contract and/or Service Contract
signed by and between Buyer and Client.

 

(3) Receivable(s) (or right to receivables) means Client's claim on Buyer
defined in Article II paragraph 2, in order to transfer the subject.

 

(4) Invoice means the invoices that Factoring Bank redeems to accept as the
confirmation to creditor's rights, including value-added invoice, business
invoice and business tax invoice.

 

(5) Date of Invoice means the issuing date specified on the invoice.

 

(6) Due Date of Receivable means the maturity date of receivables subject to the
Transaction Agreement or invoices.

 

(7) Grace Period means the period beginning from the due date of receivables,
excepted to accelerated payment. The end of grace period is defined as the
maturity date of credit.

 

(8) Date of Guaranteed Payment means the date when Factoring Bank executes
payment liabilities in the buy-all factoring activity.

 

 

 

 

(9) Buyer's Credit Risk means the risks that Buyer goes into bankruptcy or
refused to pay without reasonable reasons, excluding the risks of force majeure
or business disputes.

 

(10) Bankruptcy has the meaning in accordance with China's laws and regulations
when dealing with factoring activities within the territory of People's Republic
of China (excluding Hong Kong, Macaw, and Taiwan); and the meaning in accordance
with agreed practices by Import Factors (if any) in which country the Factoring
Bank and Buyer are both located.

 

(11) Force Majeure means the unpredictable, inevitable and unstoppable
situations, including but not limited to natural disasters, earthquakes,
tornado, flood, fire, wars, riot, epidemic diseases, government manipulation,
strike, stopoff, blackout, communication failure, internet system
malfunction/breaking down, system and equipment malfunction. The party with the
knowledge of force majeure should inform the other party in a early manner. Two
parties shall work together to solve the problems, however the suffering party
is not obligated under such occasion.

 

(12) Business Dispute means Buyer's any disputes on its payment
liabilities,including but not limited to disputes that Buyer has paid to Client
yet Client has defect in executing the agreement.

 

(13) Factoring means Factoring Bank assumes Buyer's credit risks as agreed with
Client.

 

(14) Factoring Line means the maximum capital size Factoring Bank agree to
accept related to Buyer's credit risks.

 

(15) Credit Line means the capital size Factoring Bank agree to invest to Client
subject to the size of receivables.

 

(16) Credit Ratio means the maximum ratio of factored capitals to invoiced
capitals in the factoring activity.

 

(17) Date: unless otherwise specified, the "Date" hereunder merely means the
actual dates, NOT banks' operating dates. Banks' operating dates means SPD
Bank's business date towards entities, excluding any Sundays, Saturday (except
any operating day on Sunday or Saturday due to adjustment to legal holidays) or
legal holidays.

 

Article II Transaction of Receivables

 

1. Prior to the transaction of receivables from Client to Factoring Bank, Client
and Factoring Bank shall signed the Factoring Line Notices and Transaction Terms
Notice, clarifying the terms and provisions related to the Transaction of
Buyer's receivables. Unless two parties otherwise agreed, Client shall transfer
to Factoring Bank all the receivables due from Buyer confirmed by the Factoring
Line Notice and Transaction Terms Notice. Under any circumstances, Factoring
Bank shall have the right to (a) require Client signing any Transaction Notice
related to Buyer's receivables, and at the same time (b) retain the right of
requiring Client or Factoring Bank per se to inform the Buyer related to
transaction of receivables. When requiring Client to give Buyer the said notice,
Factoring Bank shall have the right to request Client to furnish Buyer's
confirmation letter about such transaction.

 

 

 

 

2. About transaction of receivables, Client shall file the Transaction
Application of Creditor's Receivables to the Factoring Bank. At the same time,
Client shall furnish relevant invoice (copy or original), cargo shipment
confirmation and other documents deemed necessary by Factoring banks. The
Transaction Application of Creditor's Receivables provided by Client shall be
deemed a transaction offer. And if Factoring Bank fails to refuse within five
days thereafter, Factoring Bank is deemed to have received the offer.

 

3. Factoring Bank simultaneously accepted the following rights to relevant
receivables when transferring the said receivables. Factoring Bank shall be
entitled to:

 

(a) the creditor's right to request Buyer's payment with any lawful measures;

 

(b) rights to compromise, extend the grace period and reconcile with Buyer;

 

(c) transferring the receivables to any other third party;

 

(d) endorsing the trading notes backed by receivables;

 

(e) executing any rights to any insurance, guarantee or effective contract
related receivables. And

 

(f) according to laws or agreement, any other rights and relief under the said
receivables enjoyed by Client.

 

4. The "transaction "specified herein is to transfer all the rights and interest
under the Transaction Agreement. Any liabilities that are obligated to Client
under the Transaction Agreement shall not be transferred along with creditor's
rights to receivables, which means Client shall take any liabilities termed in
Transaction Agreement.

 

Article III Representation, Guarantee and Promises

 

1. Client represents that: (a) efficient and complete authority/approval has
been achieved regarding the Factoring Agreement herein and relevant documents,
and (b) all the documents and other files provided to the Factoring Bank are
true, correct, complete and effective.

 

2. About the buy-all factoring activities, Client represents that the
transaction of receivables is:

 

(a) law-abiding, effective, and may be coerced for Buyer to execute as per laws
or agreed;

 

(b) off any limitations;

 

(c) Buyer or any other third party shall not claim any rights to the
receivables, including but not limited to creditor's rights, guarantee right or
right of offset;

 

(d) free from any liabilities unless known by Factoring Bank;

 

 

 

 

(e) not categorized as delayed account or reorganized account;

 

(f) free from any priority related to receivable transaction.

 

3. Client guarantees to receive unconditional full disbursement at the due date
of receivables.

 

4. Client promises the following.

 

(a) Opening Account. Factoring Bank will open a special account for Client in
order to receive Buyer's payments required under receivables. Client shall be
sure to inform Buyer the said account number.

 

(b) Files Required. Client promises to furnish financial sheets (e.g. annual,
periodical or monthly) with Factoring Bank from time to time at Factoring Bank's
request.

 

(c) Authorization. Client shall process, achieve, abide by and keep effective
all the verifications, approvals, registrations or licenses required by laws and
regulations, so that Client is able to execute the liabilities hereunder as a
lawful entity.

 

(d) Change in Transaction Contract. After transferring the said receivables to
Factoring Bank but before Factoring Bank assigning the said receivables to
Client, without obtaining Factoring Bank's prior written consent, Client shall
not (i)reach any agreements that intend to change the Transaction Agreement or
any payment terms, or (ii) receive any discounts, kickbacks or similar
arrangement.

 

(e) Re-factoring, Re-transaction or Other Rights. Client shall neither sign any
re-factoring or transaction agreement with any other third party, nor setting up
any other rights related to the said receivables.

 

5. Special Term for Group Client

 

If Client is group client, Client shall promise that :

 

(a) Client shall timely report to the actual fiduciary about related-party
transactions accounting for 10% or above of its net assets, including (i)
relationships among transaction parties, (ii) transaction subject and nature,
(iii) transaction price or relevant percentage, (iv) pricing policy (including
transactions without prices or with very low price).

 

(b) If the actual fiduciary (i) provides fake documents or conceals material
operating/financial facts, (ii) alters the use of credit without Factoring
Bank's consent, or use the credit to engage in illegal or rule-violated
activities, (iii) uses fake contracts with related party that create non-existed
receivables, in order to swindle capitals/credit from banks by discounting or
pledges, (iv) refuses to accept investigations by financing banks over its
credit use or related financial/operating activities, (v) incurs material
occasions like merger, acquisition or reorganization which Factoring Bank
believes may affect the safety of extended credit, and (vi) intentionally exits
from bank's loan claims through related transactions.

 

 

 

 

Article IV Risk Assumption

 

1. Repurchasing Factoring Services. Factoring Bank shall not assume any credit
risks from Buyer and Client shall unconditionally bear the payment liability
when due. For buy-all factoring services, Factoring Bank shall take Buyer's
credit risk as per the Factoring Agreement.

 

2. Buy-all Factoring Services. Unless otherwise specified herein, Factoring
shall reimburse Client at the price of transacting receivables within five days
upon the bankruptcy of Buyer. At the same time, Factoring Banks has the right to
deduct any risk-free factoring amount, commission fee (if not paid yet), loans
extended yet unpaid and accompanying interest ( as per Article VI herein), and
any other deductions or setoffs all other factoring banks have the right to
charge.

 

3. For buy-all factoring services subject to risk-restrictions stated in the
Factoring Agreement herein, Factoring Bank shall reimburse to Client at the
price of transacting receivables on the guaranteed date of payment, and shall
have the right to deduct from the reimbursement any risk-free factoring amount,
commission fee (if not paid yet), loans extended yet unpaid and accompanying
interest, and any other deductions or setoffs all other factoring banks have the
right to charge, provided that Buyer fails to pay part or whole of receivables
Factoring Bank bear risks with at or before the guaranteed date of payment. Date
of incurring Buyer's credit risk (as "guaranteed date of payment") is calculated
as earlier of:

 

(i) 180 days after maturity date of receivables; or

 

(ii) the date when Client provides evidence of incurring Buyer's credit risk.

 

4. Before the maturity date of receivables, Factoring Bank shall terminate its
obligation of assuming receivable-related risks if:

 

(a) Client fails to abide by each and all representations, guarantees or
promises made hereunder;

 

(b) Client fails to execute its obligations specified herein;

 

(c) Buyer directly makes receivable-related payment to Client and Client fails
to notice Factoring Bank or timely return the said payment to Factoring bank,
before date of maturity;

 

(d) Buyer offers discounts as per the Transaction Agreement. For instances,
within grace period Buyer offers discount to price and accepted by Client.
Client's such behavior shall obtain prior written approval by Factoring Bank,
and Client shall intend to pay the discounted amount to Factoring Bank in the
first hand as early payment to interest and loan;

 

(e) Laws governing the Factoring Agreement herein is changed, thus making the
transaction contemplated hereunder become illegal; or any policies or
regulations issued by China's regulator or People's Bank of China lead to
Factoring Bank's incapability of executing any rights or liabilities hereunder.

 

 

 

 

When the above-mentioned situation incurred, Client shall immediately repay the
loan and interest for any loan already provided.

 

5. For buy-all factoring services, when Factoring Bank cancels the Factoring
Line equivalent to the amount of receivables, Buyer's all the payments shall be
deducted by risk-related amount assumed by Factoring Bank at the first hand, and
by repaying loans provided by Factoring Bank.

 

6. For any receivables that Client has transferred to Factoring Bank yet
Factoring Bank doesn't bear any risks related, Factoring Bank shall debit
Client's account at the transaction price within three days upon receipt of
Buyer's payment.

 

7. If Buyer incurs any business dispute on a specific flow of receivable,
Factoring Bank shall freeze the relevant amount of factoring line until such
dispute is solved, and the factoring line will be adjusted according to such
dispute solution. Also, in case of force majeure, Factoring Bank shall freeze
the relevant factoring line until the event is over.

 

8. Factoring Bank may transfer the said receivables to any third party, in
consideration of proper terms and conditions. Thirty parties include but not
limited to Buyer's factor or import factor. The said receivables undertaken or
received by such third party shall not impact Factoring Bank's liabilities
towards Client hereunder. At the same time, any payments from Buyer to the
above-mentioned third party shall not be deemed to be received by Factoring Bank
unless the payments has been deposited to Factoring Bank's account. Under such
circumstance:

 

(a) Client shall abide by and execute any additional requirements, obligations
or process that required by the third party and Factoring Bank from time to
time. E.g. Client shall sign the notice or introductory letter that informs
Buyer the change of fiduciary, and specify any transaction terms and provisions
on the face of invoices at Factoring Bank's requirement;

 

(b) For any deduction or setoff entitled by the third party and regardless made
towards Client, Buyer or Factoring Bank, Factoring Bank shall have the right to
decide to make equivalent deduction or setoff from part or whole of receivables
agreed between Factoring Bank and Client.

 

Article V Factoring Line, Credit Line and Currency Exchange

 

1. Factoring Line has two types - revolving and non-revolving. For any
receivables transacted by Factoring Banks and have little impact on the risks
restrictions herein, Factoring Bank shall factor the receivables within the
restriction of factoring line (both in terms of percentage or amount). If Buyer
pays the receivables, the equivalent amount of un-factored receivables will be
revolved and redeemed as factored. But Factoring Bank may cancel or adjust the
factoring line from time to time. For any receivables transacted after the date
Factoring Bank informs Client about such adjustment, Factoring Bank shall
assumes Buyer's risk subject to the adjusted factoring line. However, for any
receivables contemplated before such adjustment, Factoring Bank shall continue
to take Buyer risks subject to the original factoring line.

 

 

 

 

2. Credit Line has two types - revolving and non-revolving. For revolving loans,
Client may use the credit line for one or several times. Loans already provided
by Factoring Bank shall be deemed as credit, after paying off which, the credit
line will be recovered and reinstated as available .

 

3. Under any circumstances, Factoring Bank shall have the right to base on the
exchange rate provided by Factoring Bank per se, provided that currencies
denoted on credit line, factoring line, invoice or buyer's payment are
different. If the loan made hereunder has exceeded the credit line or factoring
line due to currency translation, Factoring Bank shall have the right to require
Client paying excessive amount immediately. In case that currencies of Client's
payment (including authorized payment) and credit line are different, Factoring
Bank shall be entitled to reimburse at the exchange rate determined by the
Factoring Bank per se. So Client shall assume the currency risk.

 

Article VI Loan

 

1. Before the maturity date of relevant receivables, Client may apply for loans
in accordance with agreed factoring line, Notice of Transaction Conditions and
Application of Factoring Loans.

 

2. If loan percentage is restricted, loans on a single invoice shall not exceed
such percentage.

 

Article VII Buyer's Payment

 

1. Factoring Bank shall have independent and exclusive right to execute Buyer's
receivables transferred by Client. Unless Factoring Bank requires, Client shall
not intervene or attempt to collect the said receivables.

 

2. For any payment from Buyer to Client regarding any transferred receivables,
no matter in form of cash, check or other tradable notes, Client shall inform
the bank immediately and return such payment to Factoring Bank. Client shall not
endorse or treat such payment with other manners, but endorsing it to Factoring
Bank or the person assigned by Factoring Bank is allowed. Before Client returned
such payment to Factoring Bank, the Client shall be only treated as fiduciary to
hold such payment, and shall endorse the related notes as required by the
Factoring Bank.

 

3. Client and Factoring Bank particularly agree here, Buyer shall pay subject to
the following rule: Factoring Bank may use Buyer's payment regarding the
receivables transferred. if Buyer has no specific remarks, Factoring Bank shall
be entitled to decide on its own if payment is used for covering receivables (i)
of early maturity or (ii) with risks. For all the payments from Buyer, Factoring
Bank shall have the right to reimburse Client's unpaid loans and interest before
debiting Client account at the price of transaction.

 

 

 

 

Article VIII Debt Document

 

Factoring Bank shall abide by its practical standards to set up a accounting
ledger related to all the activities herein. According to the ledger, debt
documents shall be filed to confirm loans and interest and to record Buyer's
payments. Unless there are obvious errors or opposite evidences, Client shall
agree that such records are the effective proof to Client's debt status.

 

Article IX Liabilities and Default

 

1. Client's payment liability. If any event applies to Article IV Paragraph 4
herein, Client shall reimburse the proper amount in a quick manner. In case that
Client fails to pay loan and interest timely, the remaining factoring loan shall
be matured in advance, and Client shall be punished for delayed payment subject
to the Factoring Line and Transaction Conditions Notice.

 

2. Revolving Creditor's Rights. When Client performs all the payment liabilities
(including early payment) as per the Agreement herein, Factoring Bank may
revolve the rights enjoyed by Buyer regarding receivables to Client, at Client's
request. Such rights include notices to Buyer. And Factoring Bank shall debit
Client's account for any payments received from Buyer.

 

3. Client authorizes the Factoring Bank, on behalf of Client, to reimburse any
loan due to Factoring Bank from any of Client's accounts (whatsoever the
currency types) open in Factoring Bank, regardless of whether such loan
contemplated under the Agreement. The authorization therein is irrevocable. If
any currency translation involved, the exchange rate provided by Factoring Bank
shall be applied and currency risk shall be borne by Client.

 

Article X Governing Laws and Jurisdiction

 

The Factoring Agreement herein is governed and interpreted by laws of Peoples'
Republic of China (excluding regions of Hong Kong, Macaw and Taiwan). Any
disputes arising herefrom shall be solved under the exclusive jurisdiction of
the court where Factoring Bank is located.

 

Article XI Effectiveness and Others

 

1. The Agreement shall be attached with seals by parties hereto, and signed by
their legal representatives/agents. The Agreement comes into force at the date
of signing, and continues to maintain effective unless otherwise agreed. For the
purpose of terminating the Agreement, either party may inform the other in
written form in advance of at least sixty days. In case of termination, the
Agreement shall be binding on both parties regarding each party's liabilities.
And such termination shall not impact any rights or liabilities of each party
prior to the date of termination.

 

 

 

 

2. If any provision or provisions of the Agreement shall be held to be invalid,
the enforceability and validity of the remaining Agreement shall not be
affected.

 

3. Factoring Bank's extending grace period or delaying taking any measures
against Client's default shall not (i) injure, impact or restrict Factoring
Bank's any and all rights and interests as a creditor, (ii) be construed as
Factoring Bank's approval for Client's default, nor (iii) be deemed as Factoring
Bank relinquishes any rights to take any measures against Client's current or
possible default in future.

 

4. All the Factoring Line Notice, Transaction Condition Notice, applications and
other documents confirmed in the format of Factoring Bank or signed by both
Factoring Bank and Client shall be deemed as unseparable part of the Agreement,
and enter into full force as of the date of signing.

 

5. The Agreement is made in triplets, in Chinese, two held by Factoring Bank and
one by Client, each having equal legal force.

 

Article XII Miscellaneous

None

 

The blank is left intentionally.

 

 

 

 

The Factoring Agreement herein is signed by parties hereunder on September 5th
2011. Client agrees that parties hereto have fully discussed each and every
terms herein and correctly understood meanings of their rights, liabilities and
exemptions, when signing the Agreement.

 

Client: (Seal) Shanghai Pudong Development Bank (Seal) /s/ Chuan Tao Zheng  /s/
Xin Hao Wang Legal Representative: Legal Representative:

 

 

 

